Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

   HOWARD MICHAEL CAP LAN ,

                   Plaintiff,

                   vs.

   ALINA FOOD & GROCERIES INC., a
   Florida  Profit Corporation,  d/b/a
   NEIGHBOR'S      FOOD         MART,
   MOHAMMED OSMAN CHOWDHURY
   and FATEMA CHOWDHURY, Individuals,

             Defendants.
   _______________________________/

                                            COMPLAINT

   Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
   undersigned counsel, hereby files this complaint and sues ALINA FOOD &
   GROCERIES INC. d/b/a NEIGHBOR'S FOOD MART (“ALINA FOOD”), MOHAMMED
   OSMAN CHOWDHURY, (“M. CHOWDHURY”) and FATEMA CHOWDHURY (“F.
   CHOWDHURY”) (hereinafter, collectively referred to as “Defendants”), for
   declaratory and injunctive relief; for discrimination based on disabilit y; and for
   the resultant attorney's fees, expenses, and costs (including, but not limited to,
   court   costs    and   expert   fees),    pursuant   to   42   U.S.C.   §12181   et.   seq.,
   ("AMER ICANS W ITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


   JURISDICTION
   1.      This Court is vested with original jurisdiction over this action pursuant to
   28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
   §12181 et. seq., based on Defendant s’ violations of Title III of the Americans
   with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
   28 U.S.C. §2201 and §2202.


                                                 1
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 2 of 11




   VENUE
   2.     The venue of all events giving rise to this lawsuit is located in Palm Beach
   Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Ru les of
   the United States District Court for the Southern District of Florida, this is the
   designated court for this suit.


   PARTIES
   3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
   Florida.   At the time of Plaintiff’s visit to NEIGHBOR'S FOOD MART (“Subject
   Facility”), Plaintiff suffered from a “qualified disabilit y” under the ADA, which
   substantiall y limits Plaintiff’s major life activities, including but not limited to
   walking, and requires the use of a mobility aid . The Plaintiff personall y visited
   NEIGHBOR'S FOOD MART, but was denied full and equal access, and full and
   equal enjoyment of the facilities, services, goods, and amenities within
   NEIGHBOR'S FOOD MART, which is the subject of this lawsuit. The Subject
   Facilit y is a grocery store and Plaintiff wanted to buy groceries , but was unable
   to due to the discriminatory barriers enumerated in Paragraph 15 of this
   Complaint.


   4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN , is an
   advocate of the rights of simi larl y situated disabled persons and is a “tester” for
   the purpose of asserting his civil rights and monitoring, ensuring and
   determining whether places of public accommodation are in compliance with the
   ADA.


   5.     Defendants, ALINA FOOD, M. CHOWDHURY and F.                CHOWDHURY are
   authorized to conduct business and are in fact conducting business within the
   State of Florida. The Subject Facilit y is located at 1205 10th St., Lake Park, FL
   33403. Upon information and belief, ALINA FOOD is the lessee and/or operator of
   the Real Propert y and therefore held accountable of the violations of the ADA in

                                             2
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 3 of 11



   the Subject Facilit y which is the matt er of this suit. Upon information and
   belief, M. CHOWDHURY and F. CHOWDHURY are the owners and lessors of the
   Real Propert y where the Subject Facilit y is located and therefore held
   accountable for the violations of the ADA in the Subject Facilit y which is the
   matter of this suit.


   CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
   6.    Plaintiff adopts and re -alleges the allegation s stated in paragraphs 1
   through 5 of this complaint, as are further explained herein.


   7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
   ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
   and a half years f rom enactment of the statute to implement its requirements.
   The effective date of Title III of the ADA was January 26, 1992, or January 26,
   1993 if Defendants had ten (10) or fewer employees and gross receipts of
   $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


   8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
   among other things, that:

         i. some 43,000,000 Americans have one or more physical or mental
           disabilit y, and this number shall increase as the population continues to
           grow and age;

         ii. historicall y, societ y has tended to isolate and segregate individuals
           with disabilities and, despite some improvements, such forms of
           discrimination against disabled individuals continue to be a pervasive
           social problem, requiring se rious attention;

         iii. discrimination against disabled individuals persists in such critical
           areas as employment, housing, public accommodations, transportation,
           communication, recreation, institutionalization, health services, voting
           and access to public services and public facilities;

         iv. individuals       with disabilities      continuall y suffer    forms of
           discrimination,     including:    outright    intentional   exclusion;  the
           discriminatory      effects    of   architectural,     transportation,  and

                                             3
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 4 of 11



            communication barriers; failure to ma ke modifications to existing
            facilities and practices; exclusionary qualification standards and
            criteria; segregation, and regulation to lesser services, programs,
            benefits, or other opportunities; and,

         v. the continuing existence of unfair and unnece ssary discrimination and
           prejudice denies people with disabilities the opportunit y to compete on
           an equal basis and to pursue those opportunities for which this countr y
           is justifiabl y famous, and costs the United States billions of dollars in
           unnecessary expenses resulting from dependency and non -productivit y.

   9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
   that the purpose of the ADA was to:

         i. provide a clear and comprehensive national mandate for the elimination
           of discrimination against individuals with disabilities;

         ii. provide clear, strong, consistent, enforceable standards addressing
           discrimination against individuals with disabilities; and,

         iii. invoke the sweep of congressional authorit y, including the power to
           enforce the fourteenth amendment and to regulate commerce, in order to
           address the major areas of discrimination faced on a daily basis b y
           people with disabilities.

   10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
   individual may be disc riminated against on the basis of disabilit y with regards
   to the   full   and   equal   enjoyment   of   the   goods,   services,   facilities, or
   accommodations of any place of public accommodation by any person who
   owns, leases (or leases to), or operates a p lace of public accommodation.
   NEIGHBOR'S FOOD MART is a place of public accommodation by the fact it is an
   establishment that provides goods/services to the general public, and therefore,
   must compl y with the ADA. The Subject Facilit y is open to the public, its
   operations affect commerce, and it is a sales establishment . See 42 U.S.C. Sec.
   12181 (7) and 28 C.F.R. 36.104.       Therefore, the Subject Facilit y is a public
   accommodation that must compl y with the ADA.


   11.   The Defendants have discriminated, and continue to discriminate against
   the Plaintiff, and others who are similarly situated, by denying access to, and

                                             4
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 5 of 11



   full and equal enjoyment of goods, services, facilities, privileges, advan tages
   and/or accommodations at NEIGHBOR'S FOOD MART located at 1205 10th St., Lake
   Park, FL 33403, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.;
   and   by failing to    remove    architectural   barriers   pursuant   to   42   U.S.C.
   §12182(b)(2)(A)(iv).


   12.   Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
   and equal access to the facilit y and therefore suffered an injury in fact.


   13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
   enjoy the goods and/or services at the Subject Faci lit y within the next six
   months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
   in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
   return to monitor compliance with the ADA. However, Plaintiff is prec luded
   from doing so by the Defendants' failure and refusal to provide people with
   disabilities with full and equal access to their facilit y. Therefore, Plaintiff
   continues to suffer from discrimination and injury due to the architectural
   barriers, which are in violation of the ADA.


   14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
   Department of Justice, Office of the Attorney General, promulgated Federal
   Regulations to implement the requirements of the ADA. The ADA Accessibilit y
   guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
   violators to obtain civil penalties of up to $55,000 for the first violation and
   $110,000 for any subsequent violation.


   15.   The Defendants are in violation of 42 U.S.C. §12181 et . seq., and 28

   C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

   following specific violations which Plaintiff personall y encountered and/or has

   knowledge of:

                                             5
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 6 of 11



           a) The customer parking facility at the convenience store does not provide a

              compliant accessible parking space. 2010 ADA Standards 502.1

           b) The parking facility does not have the minimum number of compliant

              accessible parking spaces required. 2010 ADA Standards 208.2

           c) The customer parking facility located around and adjacent to building has

              six (6) marked standard spaces and one (1) non-compliant accessible

              parking space. One (1) compliant accessible parking space with adjacent

              access aisle is required. 2010 ADA Standards 208.2

           d) The access aisle is missing. Each designated accessible parking space

              must have an adjacent access aisle. Parking access aisles must be part of

              an accessible route to the building or facility entrance. Access aisles must

              be placed adjacent to accessible parking spaces. All spaces must be

              located on an accessible route that is at least 44 inches wide so that users

              are not compelled to walk or wheel behind parked vehicles except behind

              his or her own vehicle. 2010 ADA Standards 502.2, 502.3

           e) The accessible parking space identification striping is mismarked. The

              space is too narrow. Each such parking space must be striped in a manner

              that is consistent with the standards of FDOT for other spaces and

              prominently outlined with blue paint, and must be repainted when

              necessary, to be clearly distinguishable as a parking space designated for

              persons who have disabilities. 2010 ADA Standards 502.6.1

           f) The accessible parking space is not located closest to the main store

              entrance. Parking spaces that serve a particular building or facility must be



                                                6
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 7 of 11



                 located on the shortest accessible route from parking to an accessible main

                 entrance.   Where parking serves more than one accessible entrance,

                 accessible parking spaces must be dispersed and located on the shortest

                 accessible route to the accessible entrances. 2010 ADA Standards 208.3.1

             g) The parking facility does not provide compliant directional and

                 informational signage to a compliant accessible parking space. 2010 ADA

                 Standards 216.5

             h) There is no compliant access aisle attached to an accessible route serving

                 any existing parking space which would allow safe entrance or exit of

                 vehicles for accessible persons requiring mobility devices. 2010 ADA

                 Standards 502.2

             i) There is currently no existing accessible route to help persons with

                 disabilities safely maneuver through the parking facility as required in

                 2010 ADA Standards 502.3

   16.   Upon information and belief there are other current violations of the ADA
   at NEIGHBOR'S FOOD MART. Onl y upon full inspection can all violations be
   identified.   Accordingl y, a complete list of violat ions will require an on -site
   inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
   Rules of Civil Procedure.


   17.   Upon information and belief, Plaintiff alleges that removal of the
   discriminatory barriers and violations is readil y achievable and technicall y
   feasible. To date, the readil y achievable barriers and other violations of the
   ADA still exist and have not been remedied or altered in such a way as to
   effectuate compliance with the provisions of the ADA.




                                                  7
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 8 of 11



   18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
   the Defendants were required to make the establishment a place of public
   accommodation, accessible to persons with disabilities by January 28, 1992. As
   of this date the Defendants have failed to compl y with this mandate.


   19.   The Plaintiff has been obligated to retain the undersigned counsel for the
   filing and prosecution of this action. P laintiff is entitled to have its reasonable
   attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
   U.S.C. §12205.


   20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
   grant Plaintiff injunctive relief, including an order to alter the subject facilities
   to make them readily accessible and useable by individuals with disabilities to
   the extent required by the ADA, and closing the Subject Facilit y until the
   requisite modifications are completed.


   REQUEST FOR RELIEF
   WHEREFORE, the Plaintiff demands judgment against the Defendants and
   requests the following injunctive and declaratory relief:


   21. That this Honorable Court declares that the Subject Facility owned, operated
   and/or controlled by the Defendants is in violation of the ADA;


   22.   That this Honorable Court enter an Order requiring Defendants to alter the
   Subject Facilit y to make it accessible to and usable by individuals with
   disabilities to the full extent required by Title III of the ADA;


   23.   That this Honor able Court enter an Order directing the Defendants to
   evaluate and neutralize their policies, practices and procedures toward persons
   with disabilities, for such reasonable time so as to allow the Defendants to
   undertake and complete corrective procedures to the Subject Facilit y;

                                             8
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 9 of 11




   24.    That this Honorable Court award reasonable attorney's fees, all costs
   (including, but not limited to court costs and expert fees) and other expenses of
   suit, to the Plaintiff; a nd


   25.    That this Honorable Court award such other and further relief as it deems
   necessary, just and proper.

   Dated this November 12, 2019.

   Respectfull y submitted by:

   Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No. 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                           9
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   HOWARD MICHAEL CAP LAN ,

               Plaintiff,

               vs.

   ALINA FOOD & GROCERIES INC., a
   Florida  Profit Corporation,  d/b/a
   NEIGHBOR'S      FOOD         MART,
   MOHAMMED OSMAN CHOWDHURY
   and FATEMA CHOWDHURY, Individuals,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 12, 2019, I electronicall y filed the
   Complaint along with a Summons for each Defendant with t he Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documen ts
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
   to receive electronicall y Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                           10
Case 9:19-mc-81539-XXXX Document 1 Entered on FLSD Docket 11/12/2019 Page 11 of 11



                                  SERVICE LIST:

    HOWARD MICHAEL CAP LAN , Plaintiff, vs. ALINA FOOD & GROCERIES INC., a
      Florida Profit Corporation, d/b/a NEIGHBOR'S FOOD MART, MOHAMMED OSMAN
                     CHOWDHURY and FATEMA CHOWDHURY, Individuals

              United States District Court Southern Distric t Of Florida

                                     CASE NO.


   ALINA FOOD & GROCERIES INC. d/b/a NEIGHBOR'S FOOD MART

   REGISTERED AGENT:

   AKHTER, TANIA
   512 HOLLY DR #2
   PALM BEACH GARDENS, FL 33410

   VIA PROCESS SERVER


   MOHAMMED OSMAN CHOWDHURY

   11694 SUNR ISE VIEW LN
   WELLINGTON, FL 33449

   VIA PROCESS SERVER


   FATEMA CHOWDHURY

   11694 SUNR ISE VIEW LN
   WELLINGTON, FL 33449

   VIA PROCESS SERVER




                                          11
